Exhibit 10.2

  (HUTTIG LOGO) [c54164c5416401.gif]   555 Maryville University Drive, Suite 400
St. Louis, MO 63141
(314) 216-2600

October 21, 2009
[Employee Name]
     Re: Change in Control Agreement — Effect of Temporary Salary Reduction
Dear _________:
For pay periods beginning on and after September 28, 2009, Huttig Building
Products, Inc. (“Huttig”) temporarily reduced your annual base salary by ten
percent (10%) in conjunction with Huttig’s temporary salary reduction program
for its corporate office employees and regional staff.
Notwithstanding this salary reduction, your base salary as in effect immediately
prior to the salary reduction (or such higher base salary as may be in effect
from time to time hereafter) shall be deemed to be your base salary for the
purposes of calculating any termination payment payable to you pursuant to
Paragraph 6(d)(i)(C) of the existing Change of Control Agreement between Huttig
and you (the “Change of Control Agreement”); that is, any such termination
payment shall be calculated without regard to the salary reduction.
Except as specifically modified by this letter agreement, all of the terms and
conditions of the Change in Control Agreement shall continue in full force and
effect. This letter agreement may be executed in counterparts, each of which
shall be deemed an original, but of which shall constitute one and the same
instrument.
Please acknowledge receipt of this letter agreement and acceptance of the terms
hereof by signing both copies of this letter agreement and returning one
fully-executed copy to Huttig to the attention of Mr. Jon Vrabely, President and
Chief Executive Officer.

          Huttig Building Products, Inc.
    By:         Name:  Jon Vrabely     Title:  President and CEO        
ACKNOWLEDGED AND AGREED TO:
        [Employee Name]     

 